UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6803



ROBERT HOLLAND KOON,

                                              Petitioner - Appellant,

          versus


CHARLES M. CONDON, South Carolina Attorney
General,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   C. Weston Houck, Senior District
Judge. (CA-01-3101-9-12)


Submitted:   August 3, 2005                 Decided:   August 16, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Robert Holland Koon seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).            This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

                The district court’s order was entered on the docket on

March 16, 2004.          The notice of appeal was filed, at the earliest,

on April 16, 2004.*        Because Koon failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we   dismiss      the    appeal.   We    further    deny   Koon’s   motions   for

appointment of counsel. We dispense with oral argument because the

facts     and    legal    contentions   are     adequately   presented   in   the




      *
      On limited remand, the district court found that April 16,
2004, is the earliest date that Koon could have properly delivered
the notice to prison officials for mailing to the court. See Fed.
R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -